68 F.3d 460
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Betty Jean MURPHY, Petitioner.
No. 95-8013.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 18, 1995.Decided:  October 17, 1995.

Betty Jean Murphy, Petitioner Pro Se.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Petitioner filed this petition for writ of mandamus seeking to have this court direct the district court to act on a motion to correct sentence and a motion for leave to file newly discovered evidence.  Because the district court has recently acted upon these and other motions pending in Petitioner's criminal case, we grant leave to proceed in forma pauperis and deny this mandamus petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED